Name: Commission Regulation (EC) No 1429/2000 of 30 June 2000 amending Regulation (EC) No 1866/95 establishing detailed rules for application in the poultrymeat and eggs sectors of the arrangements provided for in the free trade Agreements between the Community, of the one part, and Estonia, Latvia and Lithuania, of the other part
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  international trade;  foodstuff;  Europe
 Date Published: nan

 Avis juridique important|32000R1429Commission Regulation (EC) No 1429/2000 of 30 June 2000 amending Regulation (EC) No 1866/95 establishing detailed rules for application in the poultrymeat and eggs sectors of the arrangements provided for in the free trade Agreements between the Community, of the one part, and Estonia, Latvia and Lithuania, of the other part Official Journal L 161 , 01/07/2000 P. 0049 - 0050Commission Regulation (EC) No 1429/2000of 30 June 2000amending Regulation (EC) No 1866/95 establishing detailed rules for application in the poultrymeat and eggs sectors of the arrangements provided for in the free trade Agreements between the Community, of the one part, and Estonia, Latvia and Lithuania, of the other partTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1349/2000 of 19 June 2000 establishing certain concessions in the form of Communitys tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe agreement with Estonia(1), and in particular Article 1(3) thereof,Whereas:(1) Commission Regulation (EC) No 1866/95 of 26 July 1995 establishing detailed rules for the application in the poultrymeat and eggs sectors of the arrangements provided for in the free trade agreements between the Community, of the one part, and Estonia, Latvia and Lithuania, of the other part(2), as last amended by Regulation (EC) No 1514/97(3), lays down rules for application in the poultrymeat and eggs sectors of the arrangements laid down in these Agreements. It should be amended in line with the provisions on poultrymeat and egg products adopted by Regulation (EC) No 1349/2000.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for eggs and poultrymeat,HAS ADOPTED THIS REGULATION:Article 1Annex I (C) to Regulation (EC) No 1866/95 is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 1 July 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 June 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 155, 28.6.2000, p. 1.(2) OJ L 179, 29.7.1995, p. 26.(3) OJ L 204, 31.7.1997, p. 16.ANNEX"C. PRODUCTS ORIGINATING IN ESTONIAReduction of 100 % in Common Customs Tariff duty>TABLE>"